

TRADEMARK SECURITY AGREEMENT
 
This Trademark Security Agreement (this “Agreement”), is dated as of May 22,
2009, made by LAS VEGAS GAMING, INC., a Nevada corporation (the “Grantor”), in
favor of IGT, a Nevada corporation (the “Lender”).
 
W I T N E S S E T H
 
WHEREAS, the Grantor is party to a certain IGT-LVGI Binding Term Sheet dated on
or about February 13, 2009, (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Advance Term Sheet”), between the
Grantor and the Lender, pursuant to which the Lender advanced certain sums to
the Grantor and the Grantor granted the Lender a security interest in all of the
Grantor’s present and future assets.  Under the Advance Term Sheet, the Grantor
is required to execute and deliver this Agreement;
 
NOW, THEREFORE, in consideration of the premises and in connection with the
Advance Term Sheet, the Grantor hereby agrees with the Lender as follows:
 
SECTION 1. Grant of Security Interest in Trademark Collateral.  The Grantor
hereby pledges and grants to the Lender for the benefit of the Lender and any
affiliate of the Lender, a continuing lien on and continuing security interest
in and to all of Grantor’s right, title and interest in, to and under all the
following property of such Grantor:
 
(a) trademarks of Grantor listed on Schedule I attached hereto;
 
(b) all goodwill associated with such trademarks; and
 
(c) all proceeds of any and all of the foregoing.
 
SECTION 2. Security Agreement.  The security interest granted pursuant to this
Agreement is granted in conjunction with the security interest granted to the
Lender pursuant to the Advance Term Sheet and that certain Security Agreement
dated the date of this Agreement between the Grantor and the Lender, the terms
and provisions of which are incorporated by reference herein as if fully set
forth herein.
 
SECTION 3. Termination.  Upon the release of the Lender’s security interest in
any trademarks pursuant to the Advance Term Sheet, the Lender shall execute,
acknowledge, and deliver to the Grantor an instrument in writing in recordable
form releasing the collateral pledge, grant, assignment, lien and security
interest in such trademarks under this Agreement.
 
SECTION 4. Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.  Delivery of an executed counterpart by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
 
[signature page follows]

 
- 1 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.
 
 
LAS VEGAS GAMING, INC.
 
By:  /s/ Bruce Shepard                                 
Name:   Bruce Shepard
Title:     Chief Financial Officer
 
ACCEPTED AND AGREED:
 
 
IGT
 
By: /s/ Ken Creighton                                   
Name:  Ken Creighton
Title:    Assistant Secretary and
             V.P. Corporate Legal
 

 
- 2 -

--------------------------------------------------------------------------------

 

SCHEDULE I TO TRADEMARK SECURITY AGREEMENT
 

 
Serial Number
Registration Number
    Word Mark
1)
77229947
3470716
LAS VEGAS GAMING, INC.
2)
77310432
3449148
LVGI
3)
77109704
3355160
LVGI
4)
76080244
2661429
LAS VEGAS GAMING INCORPORATED NO LIMITS!
5)
76080243
2611541
LAS VEGAS GAMING INCORPORATED NO LIMITS!



 
 

 
- 3 -

--------------------------------------------------------------------------------

 
